Citation Nr: 0326027	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  98-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether a timely Substantive Appeal was received by VA on 
the issue of entitlement to service connection for residuals 
of a left forearm/hand injury, claimed as a burn scar.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1942 to January 
1946.  

Appellant appealed an April 1998 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO), which, in part, 
denied service connection for residuals of a head injury.  
After a September 1998 RO hearing was held, the hearing 
officer in an October 1998 determination granted service 
connection and assigned a 10 percent evaluation for residuals 
of a head injury, thereby rendering that service connection 
issue moot.  Appellant subsequently appealed that October 
1998 determination's assignment of a 10 percent evaluation 
for residuals of a head injury.  An October 1999 Travel Board 
hearing was held before a Board Member.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) explained that there was 
a legal distinction between a claim for an "original" 
rating and an "increased" rating claim.  In light of the 
aforestated legal distinction in Fenderson, the Board in a 
February 2000 remand reframed the disability rating appellate 
issue accordingly and remanded the appellate issue to the RO 
for additional procedural development (issuance of an 
appropriate Statement of the Case).  

Additionally, in that February 2000 remand, the Board Member 
pointed out that although appellant had expressed timely 
disagreement with the April 1998 rating decision's denial of 
service connection for residuals of a left forearm/hand 
injury, claimed as a burn scar, and a Statement of the Case 
was provided on that issue, it did not appear that a formal 
Substantive Appeal had been timely filed on that issue; and, 
therefore, the RO should adjudicate and, if appropriate, 
issue a Supplemental Statement of the Case on the reframed 
issue of whether a timely Substantive Appeal was received by 
VA on the issue of entitlement to service connection for 
residuals of a left forearm/hand injury, claimed as a burn 
scar.  In April 2003, another Travel Board hearing was held 
before a second Board Member (the undersigned Board Member).  
When a decision is ultimately reached, both Members will sign 
that final document.


REMAND

In the Board's February 2000 remand, it was pointed out that 
although appellant had expressed timely disagreement with an 
April 1998 rating decision's denial of service connection for 
residuals of a left forearm/hand injury, claimed as a burn 
scar, and a Statement of the Case was provided on that issue, 
it did not appear that a formal Substantive Appeal had been 
timely filed on that issue; and, that therefore, the RO 
should adjudicate and, if appropriate, issue a Supplemental 
Statement of the Case on the reframed issue of whether a 
timely Substantive Appeal was received by VA on the issue of 
entitlement to service connection for residuals of a left 
forearm/hand injury, claimed as a burn scar.  However, it 
does not appear from the evidentiary record that the RO 
formally adjudicated that reframed appellate issue or 
appropriately addressed that issue procedurally, as that 
remand had directed.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

With respect to the appellate issue of entitlement to an 
initial evaluation in excess of 10 percent for residuals of a 
head injury, appellant's service medical records are not 
currently associated with the claims folder.  Although the 
National Personnel Records Center (NPRC) searched for records 
compiled by the Office of the Surgeon General (SGO) and 
certain extracts of such SGO records were obtained, and NPRC 
noted "no other meds found", it is unclear what medical 
records were searched for (i.e., whether only SGO records 
were sought) and to what extent NPRC has searched all 
appropriate sources for appellant's service medical records, 
including any alleged Guam hospitalization records.  It is 
also unclear from the record the reason appellant's service 
medical records are unavailable.  Such service medical 
records may be particularly probative in detailing exactly 
what type of head injury and treatment appellant apparently 
received during service, which would greatly assist the Board 
in determining the nature and extent of any head injury 
residuals that may currently be manifested.  Additionally, 
although his DD-214 Form indicates that a Purple Heart medal 
was awarded, the award citation and service personnel records 
are not of record and it is unclear whether the RO has sought 
such records.  

Although a written medical opinion dated in September 1998 
from a private physician was submitted attributing certain 
symptoms to an in-service "war wound", neither the basis 
for said opinion nor actual treatment reports were received 
from that physician.  Also, it is unclear whether there may 
be any relevant post-service treatment records more proximate 
to appellant's service separation that may be available.

Additionally, appellant contends, in part, that the residuals 
of a head injury include dementia as to warrant a higher 
evaluation.  He also asserts that the service-connected head 
injury includes headaches and head scarring.  Although the RO 
has formally rated the service-connected head trauma 
residuals only under Diagnostic Code 8045 for brain disease 
due to trauma, a March 2001 Statement of the Case included 
rating criteria for dementia due to head trauma (Diagnostic 
Code 9304), migraines (Diagnostic Code 8100), and scars 
(Diagnostic Codes 7800-7803) in addition to Code 8045.  It is 
unclear whether the RO has considered and formally rated all 
of the service-connected head trauma residuals and whether 
separate ratings may be assignable for any such head trauma 
residuals.  It also appears that he has not been recently 
afforded VA examination or examinations to determine the 
current nature and severity of the service-connected 
residuals of head trauma.  Disability determinations should 
be based upon the most complete evaluation of the claimant's 
condition that can feasibly be constructed.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In order to shed light 
upon the nature and severity of all residuals of the service-
connected head trauma, it would be beneficial for the RO to 
obtain more recent, relevant VA treatment reports, if any; 
and provide appellant appropriate, comprehensive VA 
examination(s).  

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000) (VCAA).  A portion of 38 C.F.R. § 3.159 was recently 
invalidated.  Paralyzed Veterans of America, et al., v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003).

Arguably, the VCAA applies to this case.  Since it does not 
appear that the RO has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA, a remand of the 
case appears necessary for procedural due process concerns.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue (whether 
a timely Substantive Appeal was received 
by VA on the issue of entitlement to 
service connection for residuals of a 
left forearm/hand injury, claimed as a 
burn scar; and entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of a head injury), including 
which evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  Further 
all other notice provisions should be 
satisfied, based on applicable legal 
precedent.

2.  The RO should request NPRC, or any 
other appropriate organization, to search 
for (a) any service medical records, 
particularly any Guam hospitalization 
records pertaining to a head injury war 
wound, and (b) any relevant service 
personnel records, particularly any 
Purple Heart medal award citation.  NPRC, 
or any other appropriate organization, 
should state in writing whether it has 
searched all applicable secondary sources 
for documentation of any relevant 
treatment the appellant may have received 
during service.  Any such records 
obtained should be associated with the 
claims folder.  In the event that records 
are unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.

3.  The RO should request appellant to 
provide any additional, medical records 
(not previously submitted) that he may 
have in his possession pertaining to any 
relevant treatment for the service-
connected head injury residuals, as well 
as the complete names and addresses of 
any physicians or medical facilities 
which provided such treatment, 
particularly any such treatment provided 
proximate to service.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment) of 
any such treatment should be obtained 
from the specified health care providers, 
including, but not limited to "L. B.", 
M.D., 9601 Lile Drive, Suite #670, Little 
Rock, Arkansas 72205 and the North Little 
Rock, Arkansas, VA Medical Center.  To 
the extent the appellant's assistance is 
needed in determining any details for an 
informed request, his assistance should 
be requested as indicated.  The appellant 
should be provided release forms and 
requested to sign and return them for 
each non-VA health care provider 
identified.  In the event that records 
are unavailable, this should be noted in 
writing in the claims folder.  

4.  With respect to the issue of an 
initial evaluation in excess of 10 
percent for residuals of a head injury, 
the RO should arrange appropriate 
examination(s).  All indicated tests and 
studies should be performed.  The entire 
claims folder should be reviewed by the 
examiner(s) prior to examination(s).  

If the examiner(s) determine that 
appellant does not currently have any 
residuals of head trauma, this should be 
specifically stated in the record.

However, in the event that the 
examiner(s) determine that appellant 
currently does have head trauma 
residuals, all residuals of the service-
connected head injury should be described 
in adequate detail, including their 
degree of severity.  In particular, the 
examiner(s) should state whether the 
service-connected head injury includes 
residual scarring of the head, headaches, 
multi-infarct dementia, etc.  The degree 
of functional impairment or interference 
with daily activities, if any, by the 
service-connected head injury and any 
residuals thereof should be described in 
adequate detail.  

5.  The RO should review any additional 
evidence and adjudicate/readjudicate the 
issues of whether a timely Substantive 
Appeal was received by VA on the issue of 
entitlement to service connection for 
residuals of a left forearm/hand injury, 
claimed as a burn scar, and entitlement 
to an initial evaluation in excess of 10 
percent for residuals of a head injury, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including whether residuals of a head 
injury, if any, should be assigned 
separate ratings.  See Esteban v. Brown, 
6 Vet. App. 259 (1994) and 38 C.F.R. 
§ 4.14 (2002).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



